 

 

 

 

 

 

 

 




    EXHIBIT C
                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON


MODERN HOLDINGS, LLC, ROSETTA
FORD, GARY FORD, CHARLES FORD,
OTIS FORD, BOBBIE LEMONS, AND                            Civil Action No. 5: 13-cv-00405-GFVT
SELLERS AND SELLERS COMPANY

     Plaintiffs,
V.
CORNING INCORPORATED, a New York
Corporation

AND
                                                             PLAINTIFFS’ THIRD
PHILIPS ELECTRONICS NORTH                                    SUPPLEMENTAL INITIAL
AMERICA CORPORATION, a Delaware                              DISCLOSURES
Corporation

      Defendants.




       Plaintiffs Modern Holdings, LLC (“Modern Holdings”), Rosetta Ford, Gary Ford,

Charles Ford, Otis Ford, Bobbie Lemons (“Lemons”), and Sellers & Sellers Company, on behalf

of themselves and others similarly situated (collectively the “Plaintiffs”), through counsel and

pursuant to the Rule 26(a)(1) of the Federal Rules of Civil Procedure, make the following Third

Supplemental Initial Disclosures:

I.     WITNESS INFORMATION

       The following non-expert and expert witnesses are likely to have discoverable

information in support of the claims of the Plaintiffs. The Plaintiffs reserve the right to add or to

supplement this list pursuant to the provisions of Rule 26(e) of the Federal Rules of Civil

Procedure.

       A.      Non-Expert Witnesses
       1.      Modern Holdings, LLC
              c/o Bob Allen
              725 Maple Avenue
              Danville, Kentucky 40422

       2.     Greenleaf Plant Food Wholesale, Inc.
              c/o Steve Sparrow
              112 Lord Murphy
              Danville, Kentucky 40422

       3.     Rosetta Ford
              308 Fairview Street
              Danville, Kentucky 40422

       4.     Gary Ford
              1310 West Walnut Street
              Danville, Kentucky 40422

       5.     Otis Ford
              1005 West Lexington Avenue
              Danville, Kentucky 40422

       6.     Charles Ford
              6420 Lauren Drive
              Slidell, Louisiana 70460

       7.     Gay Bowen
              1440 Northwest Old Mill Drive
              Lake City, Florida 32055

       8.     Bobbie Lemons
              117 John W.D. Bowling Court
              Danville, Kentucky 40422

       9.     Unnamed Class Members


All of these individuals are expected to have knowledge about the events and conditions

described in the Second Amended Complaint, as well as information related to their claims

asserted in the Second Amended Complaint.

       10.    K. Scott Harris, PhD
              1982 Spencer Mill Road
              Burns, Tennessee 37029

       11.    Keith Spencer
              222 Bluffwood Drive
                                              2
                 Danville, Kentucky 40422

       12.       Anna Broughton
                 24379 Duggan Drive
                 New Boston, Michigan 48164

Dr. Harris and Mr. Spencer were involved in the preparation of certain remediation plans for the

Site and are aware of its extensive contamination and Hazardous Substance containment issues.

Dr. Harris’s deposition testimony has been filed in the record and Mr. Spencer testified in person

at an Evidentiary Hearing in the above-styled action on March 9, 2015 and his testimony is

therefore also contained in the record. Ms. Broughton was previously employed by Philips

Lighting and attempted to purchase the Site after Philips Lighting ceased operations in 2011.

       13.       Representatives from the City of Danville, Kentucky; the Kentucky Department
                 for Environmental Protection (“KDEP”); the KDEP Division of Air Quality; the
                 KDEP Division of Water; the KDEP Division of Waste Management; and the
                 KDEP Division of Waste Management Underground Storage Tank Branch.

Representatives of these government agencies will have information related to the Open Records

Requests filed by the Plaintiffs dating back to the approximate time of the filing of the above-

styled action.

SUPPLEMENTAL DISCLOSURE:

       14.       Representatives from the United States Environmental Protection Agency and
                 OSHA. All Representatives will possess information regarding the Facility and
                 environmental issues related to the operation of the Facility. These individuals
                 and entities may be in possession of relevant electronically stored information.

SECOND SUPPLEMENTAL DISCLOSURE:

       15.       Sellers & Sellers Company, 6552 Pepperell Lane, Cincinnati, OH 45246, Kristin
                 Schneider, President, Timothy Schneider, Secretary.

These individuals are expected to have knowledge about the events and conditions described in

the Fourth Amended Complaint, as well as information related to their claims asserted in the

Fourth Amended Complaint.



                                                 3
       16. Former Employees of Defendants who worked at the Facility, as that term is
           defined in the Fourth Amended Complaint.
THIRD SUPPLEMENTAL DISCLOSURE
     The employees referenced in item No. 16, supra, will have information regarding the

conditions at the Facility and on-Site. These individuals, each of whom may be contacted

through undersigned counsel, include but are not limited to the following:

   -   Wanda Beasley

   -   Michael Bradley

   -   Elbert Cox

   -   Judy Cox

   -   Wanda Curtsinger

   -   Cecil Franklin

   -   Valerie Frye

   -   Marsha Johnson

   -   Kevin Napier

   -   Mary Neikirk

   -   Beverly Presley

   -   Theresa Preston

   -   Danny Sebastian

   -   Walter Smith

   -   John Spears

   -   Scott Taylor

   -   Walter Troxler

   -   Kenneth Zeller

These individuals will have information relevant to on and off-Site conditions and operations at

the Facility, and of Defendants’ knowledge regarding same.
                                               4
       THIRD SUPPLEMENTAL DISCLOSURE

       17.     Local residents who will testify regarding the environmental conditions resulting

in Danville from Defendants’ operations. These individuals, each of whom may be contacted

through undersigned counsel, include but are not limited to the following:

       -       Clyde Simpson

       -       Sherry Raines

       -       John W. Raines

       -       Ronald Hawkins

       -       Ann Hawkins

       -       Kelvin Galbreath

       -       Barbara Manning

       -       Darren Hayes

       -       Josetta Hayes

       -       James Hunn

       -       Chester Kavanaugh

       -       Mike Orberson

       -       Daniel Bertleson

       18.     Named Defendants, including but not limited to their directors, agents,
               representatives, employees, parent corporations, subsidiaries, affiliates, and
               contractors.

SUPPLEMENTAL DISCLOSURE: These individuals will have information related to the

actions, events, and conditions giving rise to the Plaintiffs’ claims. Specifically, these individuals

will have information regarding the Facility and environmental issues related to the operation of

the Facility. These individuals and entities may be in possession of electronically stored

information.

                                                 5
        19.     Other non-expert, fact witnesses who are outside of this jurisdiction and located
                as far away as Europe including but not limited to John Preston.


These individuals will have information related to the actions, events, and conditions giving rise

to the Plaintiffs’ claims.

        B.      Expert Witnesses

        1.      Maurice Lloyd, PE
                Post Office Box 910965
                Lexington, Kentucky 40591

        2.      Bruce Fergusson, CIH, CIEC, PE
                131 Prosperous Place
                Unit 17
                Lexington, Kentucky 40509

Mr. Lloyd is the owner of Alpha-Omega Environmental, LLC based in Lexington, Kentucky and

Mr. Fergusson is the President of Air Source Technology, Inc. based in Lexington and

Louisville, Kentucky. Mr. Lloyd and Mr. Fergusson both conducted environmental and

industrial hygiene testing at the Site and their findings are contained in a report that has been

filed in the record.

SUPPLEMENTAL DISCLOSURE: Maurice Lloyd has also conducted environmental testing

relative to the Plaintiffs’ claims, and has reviewed information and documents relevant to the

Facility and environmental conditions resulting from the Defendants’ operation of the Facility.

Mr. Lloyd has filed multiple Affidavits in the record of this action.

        3.      Other experts to be designated, including but not limited to medical experts,

toxicologists, and air dispersion experts. The Plaintiffs intend to retain other expert witnesses for

a wide range of purposes including but not limited to evaluating environmental impacts that are

the result of the Defendants’ actions, evaluating the Plaintiffs’ past, present and future medical

conditions, proper manufacturing and waste disposal practices, and damages.

SUPPLEMENTAL DISCLOSURE:
                                                 6
       4.      Paul Lanthier, Jr., P.E.
               Jenkins Environmental, Inc.
               8600 LaSalle Road, Suite 509
               Towson, Maryland 21286

Mr. Lanthier possesses information regarding remediation of Plaintiffs’ properties.

       5.      Vance Mosley
               Kentucky Field Service Realty, Inc.
               P.O. Box 921
               Hyden, Kentucky 41749

Mr. Mosley possesses information regarding the diminution in value of the Plaintiffs’ properties.

       6.      Coby Mosley
               Kentucky Field Service Realty, Inc.
               P.O. Box 921
               Hyden, Kentucky 41749

Mr. Mosley possesses information regarding the diminution in value of the Plaintiffs’ properties.

       7.     David Changaris, M.D.
              801 Barret Avenue, #103
              Louisville, Kentucky 40204
Dr. Changaris possesses information regarding the Plaintiffs’ medical conditions, and the effects

of exposure to Hazardous Substances, including those at issue in this litigation.

THIRD SUPPLEMENTAL DISCLOSURE



       8.      John Kilpatrick, Ph.D.

               Managing Director, Greenfield Advisors

                2101 4th Avenue, Suite 820 Seattle Washington 98121
Dr. Kilpatrick possesses information regarding the diminution in value of the Plaintiffs’

properties and the manner in which this diminution can be determined on a class-wide basis.

       9.      Hayley Godby, Au. D.
               Ear, Nose & Throat Specialists
               1140 Lexington Road,
               Georgetown, Kentucky




                                                7
Dr. Godby possesses knowledge regarding the balance disorders that have been diagnosed in

each of the named Plaintiffs.

        10.    Albert Westerman, PhD.
               Environmental Toxicologist
               1310 Figg Lane
               Wilmore, Kentucky

Dr. Westerman possesses knowledge regarding the environmental contamination alleged in this

action and the effects of exposure to Hazardous Substances, including those at issue in this

litigation.

II.     CATEGORIES OF RELEVANT DOCUMENTS

        The documents in the following categories may be used in support of the claims of the

Plaintiffs, and are based on an initial review of the documents by the Plaintiffs as well as

documents which are believed to be in possession of other parties to this litigation, which are

subject to discovery and which should be made available for inspection in these proceedings.

The Plaintiffs reserve the right to add to or supplement these categories pursuant to the terms of

Rule 26(e) of the Federal Rules of Civil Procedure.

        1.     Open Records Requests to various state governmental bodies and regulatory
               agencies from which the Plaintiffs received responses from the following: the
               City of Danville, Kentucky; the Kentucky Department for Environmental
               Protection (“KDEP”); the KDEP Division of Air Quality; the KDEP Division of
               Water; KDEP Division of Waste Management; and the KDEP Division of Waste
               Management Underground Storage Tank Branch.

        2.     Medical records, to the extent they are available, of the Plaintiffs’ injuries
               resulting from their claims in the Second Amended Class Action Complaint.

        3.     Property records relating to damages suffered to the Plaintiffs’ properties resulting
               from their claims in the Second Amended Class Action Complaint.

        4.     Expert reports already filed in the record and those to be filed in the future.

        5.     All exhibits already filed in the record.

        6.     Documents in the possession of Unnamed Class Members.

                                                 8
       7.      Documents in possession of the Defendants.

       8.      Securities and/or regulatory filings of the Defendants.

       9.      Categories of documents listed by all other parties to this matter in their Rule
               26(a)(1) Disclosures.

SUPPLEMENTAL DISCLOSURE:

       10.     Documents in the possession of any witness identified in Section I, supra.

       11.     Documents in the possession of yet-to-be-identified witnesses.

       12.     Exhibits filed in the record of this proceeding in the future.

       13.     Property records relating to the Plaintiffs properties, including records on file with
               the Boyle County Property Valuation Office, Deeds, property tax records, and
               other documents.

Undersigned counsel has gathered many of the medical record of the named Plaintiffs and these

records may be found in counsel’s office. None of the Plaintiffs possesses any electronically

stored information relevant to the claims at issue in this proceeding.

SECOND SUPPLEMENTAL DISCLOSURE

Sellers & Sellers Company is in possession of electronically stored information relevant to the

claims at issue in this action in the form of electronic mail relating to the Defendants actions vis-

à-vis the Sellers & Company property.

III.   DAMAGES

The Plaintiffs have outlined their categories of known damages in the Second Amended Class

Action Complaint, including those damages for future medical monitoring. However, the

Plaintiffs have yet to determine the full extent of their damages as these figures will likely

continue to increase and will also be subject to a determination by experts who the Plaintiffs

have yet to obtain. As such, the Plaintiffs will supplement this Disclosure as that information

becomes available.



                                                 9
SUPPLEMENTAL DISCLOSURE: The Plaintiffs have filed documents in the record of this

action specifically describing the computation and amount of the property damage they have

suffered as a result of the Defendants’ actions. [See DE 175-183].



IV.    INSURANCE POLICIES


The Plaintiffs do not have any insurance policies that may be liable to satisfy all or part of any

judgment or to indemnify or reimburse for payments made to satisfy the judgment. The

Plaintiffs are unaware whether the Defendants possess any such insurance policies.

                                                            Respectfully submitted,
                                                             /s/ Richard A. Getty
                                                            RICHARD A. GETTY
                                                            JESSICA WINTERS
                                                            MARY ANN GETTY
                                                                    and
                                                            MATTHEW ENGLISH

                                                            THE GETTY LAW GROUP, PLLC
                                                            1900 Lexington Financial Center
                                                            250 West Main Street
                                                            Lexington, Kentucky 40507
                                                            Telephone: (859) 259-1900
                                                            Facsimile: (859) 259-1909
                                                            E-Mail: rgetty@gettylawgroup.com
                                                            E-Mail: jwinters@gettylawgroup.com
                                                            E-Mail: mgetty@gettylawgroup.com
                                                            E-Mail: menglish@gettylawgroup.com

                                                            COUNSEL FOR PLAINTIFFS
                                                            MODERN HOLDINGS, LLC,
                                                            ROSETTA FORD, GARY FORD,
                                                            CHARLES FORD, OTIS FORD,
                                                            BOBBIE LEMONS AND SELLERS
                                                            & SELLERS COMPANY
                                                            ON BEHALF OF THEMSELVES
                                                            AND OTHERS SIMILARLY
                                                            SITUATED




                                                 10
                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Third Supplemental Rule 26(a)(1) Initial Disclosures
of the Plaintiffs Modern Holdings, LLC, Rosetta Ford, Gary Ford, Charles Ford, Otis Ford, Gay
Bobbie Lemons, and Sellers & Sellers Company was served on the 23rd day of December, 2016,
by email to the following:

Brian M. Johnson, Esq.
Dickinson Wright, PLLC
300 West Vine Street, Suite 1700
Lexington, Kentucky 40507
bjohnson@dickinsonwright.com
Counsel for Philips Electronics North America Corporation
and Koninklijke Philips, N.V.

M. Stephen Pitt, Esq.
George J. Miller, Esq.

Wyatt, Tarrant & Combs, LLP
250 West Main Street, Suite 1600
Lexington, Kentucky 40507-1746
mspitt@wyattfirm.com
gmiller@wyattfirm.com

and

Mark L. Durbin, Esq.
       and
Peter N. Moore, Esq.
Barnes & Thornburg LLP
1 North Wacker Drive, Suite 4400
Chicago, Illinois 60606
mark.durbin@btlaw.com
peter.moore@btlaw.com

Counsel for Corning Incorporated


                                                    /s/ Richard A. Getty
                                                    COUNSEL FOR PLAINTIFFS

Jkwpld1136




                                               11
